     Case: 3:20-cv-00224-NBB-RP Doc #: 45 Filed: 11/23/20 1 of 2 PageID #: 259




                          IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF MISSISSIPPI
                                      Oxford Division

 JOHN RASH,                                       )
                                                  )   No. 3:20-cv-224-NBB-RP
                       Plaintiff,                 )
 v.                                               )   AMENDED NOTICE OF ISSUANCE OF
 LAFAYETTE COUNTY, MISSISSIPPI,                   )   SUBPOENA
               Defendant.                         )
                                                  )
                                                  )

       Plaintiff, by and through counsel, has caused to be issued and intends to serve the subpoena

attached as Exhibit A upon KEVIN FRYE.



 Dated: November 23, 2020



Respectfully submitted,

                                                  ___/s/: Joshua Tom____________________
                                                            Joshua Tom

ATTORNEYS FOR PLAINTIFF:

SIMPSON THACHER & BARTLETT LLP                    AMERICAN CIVIL LIBERTIES UNION               OF
Jonathan K. Youngwood*                            MISSISSIPPI FOUNDATION, INC.
Isaac Rethy*                                      Joshua Tom, MS Bar No. 105392
425 Lexington Avenue                              Landon Thames, MS Bar No. 105127
New York, NY 10017                                P.O. Box 2242
Phone: (212) 455-2000                             Jackson, MS 39225
jyoungwood@stblaw.com                             Phone: (601) 354-3408
irethy@stblaw.com                                 jtom@aclu-ms.org
                                                  lthames@aclu-ms.org
*pro hac vice


C. Jackson Williams, MS Bar No. 7226
P.O. Box 69
Taylor, MS 38673
Phone: (662) 701-9447
cjxn@mac.com
     Case: 3:20-cv-00224-NBB-RP Doc #: 45 Filed: 11/23/20 2 of 2 PageID #: 260




                                CERTIFICATE OF SERVICE

I, Joshua Tom, hereby certify that on November 23, 2020, filed the foregoing with the Clerk of the
Court using the ECF system which sent notification of such filing to all parties on file with the
Court.


                                                                   /s/: Joshua Tom__________
                                                                   Joshua Tom, MSB # 105392
